TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00482-CV



 Appellant, River City Drywall, LLC// Cross-Appellants, Eric Hanlon and Nalinh Hanlon

                                                  v.

  Appellees, Eric Hanlon and Nalinh Hanlon// Cross-Appellee, River City Drywall, LLC


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-15-002089, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Cross-appellants Eric Hanlon and Nalinh Hanlon have filed a motion to dismiss

their cross-appeal and have certified that they have conferred with River City Drywall, LLC, and that

River City Drywall consents to the motion. See Tex. R. App. P. 42.1(a)(1), (b). The Hanlons also

aver that the dismissal will have no effect on the right of River City Drywall to seek relief to which

it would otherwise be entitled. See id. Accordingly, we grant the motion and dismiss the cross-

appeal. The appeal shall continue under the same cause number and shall be styled River City

Drywall, LLC v. Eric Hanlon and Nalinh Hanlon.

               It is so ordered on February 23, 2018.



Before Justices Puryear, Pemberton, and Bourland